United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 8, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30465
                         Summary Calendar



FRANK ROGER HORNSBY,

                                     Plaintiff-Appellant,

versus

ENTERPRISE PRODUCTS COMPANY; ET AL

                                     Defendants

ENTERPRISE PRODUCTS COMPANY

                                     Defendant-Appellee


                        --------------------
            Appeal from the United States District Court
         For the Middle District of Louisiana, Baton Rouge
                            3:97-CV-237-B
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Frank Roger Hornsby (“Hornsby”) appeals

from a bench trial in which the district court denied relief on

his age and gender discrimination in employment claims against

Defendant-Appellee Enterprise Products Company (“Enterprise”).


     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                 1
The district court found that Hornsby “failed to prove that

Enterprise’s articulated reasons for its actions are false or

that sex and/or age discrimination was actually the motivating

factor for its employment decision.”    The district court also

found that Enterprise provided a legitimate, non-discriminatory

reason for terminating Hornsby.

     “The standard of review for a bench trial is well

established: findings of fact are reviewed for clear error and

legal issues are reviewed de novo.”    Kona Tech. Corp. v. S. Pac.

Transp. Co., 225 F.3d 595, 601 (5th Cir. 2000).

     There is ample evidence in the record to support the view

that Hornsby was fired for his inappropriate and unwarranted

threat of his fellow employee.    Enterprise presented evidence

that Hornsby telephoned a subordinate, Deborah Craft (“Craft”),

and threatened her after learning that her scheduled vacation

would prevent him from taking vacation at the time which he had

scheduled.    Hornsby denied threatening Craft, but he admitted

that he had called her, that he was upset about the vacation

situation, and that he had been drinking prior to making the

phone call.

     In addition to his phone call to Craft, Hornsby had also

previously called a different employee, Karen Ayo, and made

statements which upset her.

     Because the record supports the district court’s finding


                                  2
that Enterprise fired Hornsby for a legitimate, non-

discriminatory reason, we find that the district court did not

err in holding that Hornsby’s claims were without merit.   See

Reeves v. Sanderson Plumbing Prods., Inc.,   530 U.S. 133, 141-43

(2000).

     We therefore reject all arguments presented by Appellant

Hornsby and AFFIRM the judgment of the district court.




                                3